Exhibit 10.2

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT DATED

DECEMBER 15, 2010 BETWEEN MTR GAMING GROUP, INC., AND FRED BURO

 

WHEREAS, Presque Isle Downs, Inc. (the “Company”), a wholly owned subsidiary of
MTR Gaming Group, Inc. (“MTR”), and Fred Buro (the “Executive”) (collectively
the “Parties”), entered into an Employment Agreement (the “Agreement”) on or
about December 15, 2010 securing the employment of Executive as President and
General Manager of the Company;

 

WHEREAS, the Parties, in exchange for the consideration detailed below, the
sufficiency of which is acknowledged, the Parties mutually desire to amend the
Agreement as follows:

 

Section 1, EMPLOYER:

 

Employer will now be the parent Company, MTR Gaming Group, Inc.; and

 

 

 

Section 4, DUTIES:

 

Executive is being promoted/appointed to the position of Chief Marketing Officer
and Vice President; and

 

Section 5, COMPENSATION & BENEFITS:

 

(a) Executive’s base salary is being raised to $290,000.00.

 

WHEREAS, the Parties agree that other than the specific sections described
above, all other Terms of the Agreement remain in force and are specifically
incorporated by reference herein.

 

WHEREFORE, the Parties hereby affix their signature below, intending to be
legally bound and specifically agreeing to the terms of this First Amendment
this 2nd Day of December 2011.

 

 

 

 

/s/ Fred Buro

 

/s/ Jeffrey J. Dahl

FRED BURO

 

JEFFREY J. DAHL

 

 

AS, PRESIDENT AND C.E.O. OF MTR GAMING GROUP, INC.

 

 

 

 

 

 

Dated: 2 December, 2011

 

Dated: 2 December, 2011

 

--------------------------------------------------------------------------------